Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.           In claim 8, the reference numeral “11”, in line 1, has to be changed to ---1---.
Correction is required.

Claim Rejections - 35 USC § 102
3.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.            Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BUFF, Scott Eaker et al. (CN 104487880 A).
              Regarding claim 1, BUFF, Scott Eaker teaches a fiber optic apparatus (see translation, abstract, and figs. 2, 14), comprising:
              a chassis (see translation, page 10, paragraph 0075, and 36 in fig. 2), wherein the chassis (the base or chassis 36 in fig. 2) is configured to support a fiber optic connection density of at least 192 WDM channels per U space (see translation, page 10, paragraph 0075, note that base 36 supports up to 288 real-time optical fiber connection in 1-U space), based on using at least one duplex fiber optic component (see translation page 10, paragraph 0075, note the use of MPO optical fiber adapter that can be disposed through the port multiplex fiber module 90, shown in fig. 14).

              Regarding claim 2, BUFF, Scott Eaker teaches the chassis (the base or chassis 36 in fig. 2) is configured to support a fiber optic connection density of at least 288 WDM channels per U space (see translation, page 10, paragraph 0075, note that base 36 supports up to 288 real-time optical fiber connection in 1-U space).

              Regarding claim 3, BUFF, Scott Eaker teaches the chassis (the base or chassis 36 in fig. 2) is configured to support a fiber optic connection density of at least 360 WDM channels per U space (see translation, pages 10-11, paragraph 0076, note that 1-U space can support up to 576 real-time optical fiber connection).

               Regarding claim 4, BUFF, Scott Eaker teaches the duplex fiber optic component (see translation, page 4, paragraph 0040, note the use of optical fiber connectors such as LC fiber connector and MTP fiber connector) can be a dual-ferrule very small form factor (VSFF) component (note that the use of optical fiber connectors such LC fiber connector and MTP fiber connector of dual-ferrule are well known).  

               Regarding claim 5, BUFF, Scott Eaker teaches the WDM channels are DWDM channels (see translation, page 10, paragraph 0075).

Claim Rejections - 35 USC § 103
5.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.           Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI, Jun-jie et al. (CN 105516830 B) in view of WANG, Qi-yue et al. (CN 202221485 U).
              Regarding claim 1, LI, Jun-jie teaches a fiber optic apparatus (see translation, abstract, and figs. 1, 2), comprising:
              a chassis (see translation, page 5, lines 14-25, for example the chassis of TOR Switch #1 in fig. 2), wherein the chassis (the chassis of TOR Switch #1 in fig. 2) is configured to support a fiber optic connection density of at least 192 WDM channels per U space (see translation, page 5, lines 26-42).   LI, Jun-jie differs from the claimed invention in that LI, Jun-jie does not specifically disclose the chassis (the chassis of TOR Switch #1) connection density can be based on using at least one duplex fiber optic component.  However, the use of a duplex fiber optic component such as a fiber connector or an adapter to provide fiber connections to an optical module is well known.   WANG, Qi-yue teaches the use of a duplex fiber optic component (for example an LC duplex adapter) that can be connected (see translation, page 2, paragraphs 0003, 0004) to an optical module (the optical switching module of fig. 1) to provide fiber connections (see translation, page 2, paragraph 0003, and page 3, paragraph 0023).   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate or provide a duplex fiber optic component, such as an LC duplex adapter, as it is disclosed by WANG, Qi-yue, for the TOR Switch of LI, Jun-jie (the TOR Switch #1 of fig. 2), to connect the TOR Switch to optical fibers.

               Regarding claim 5, LI, Jun-jie teaches the WDM channels are DWDM channels (see translation, page 5, lines 36-42).

7.           Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI, Jun-jie et al. (CN 105516830 B) in view of WANG, Qi-yue et al. (CN 202221485 U) and in further view of Gniadek et al. (US Patent Application Publication No: 2018/0156988 A1).
               Regarding claim 4, the fiber optic apparatus of LI, Jun-jie modified by WANG, Qi-yue differs from the claimed invention in that LI, Jun-jie and WANG, Qi-yue do not specifically disclose the duplex fiber optic component (for example, the LC duplex adapter disclosed by WANG, Qi-yue) can be a dual-ferrule very small form factor (VSFF) component.  Gniadek teaches the use of adapters and connectors such as an LC duplex adapter (see paragraph 0002), wherein the LC duplex adapter can be connected to a dual-ferrule CS connector (see paragraph 0138, lines 1-6 and figs. 30A, 34).   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate or provide a dual-ferrule CS connector, such as the one disclosed by Gniadek, for the modified fiber optic apparatus of LI, Jun-jie and WANG, Qi-yue, to further provide fiber connections through the adapter to the TOR Switch. 

Allowable Subject Matter
8.              Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.             The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
                Brewster et al. (US Patent Application Publication No: 2021/0055495 A1) is cited to show the use of a fiber optic assembly for receiving, managing, and facilitating access to fiber connectors (see abstract and figs. 1, 2, 3), wherein a chassis (100 in figs. 1, 2, 3, 4) can receive an adapter panel (128 in figs. 3, 4, 5) with a plurality of small dual-ferrule fiber connectors (see 134 in fig. 5A, 5B, 5C, the “MDC connectors”) to provide fiber connections (see paragraph 0037, lines 22-29).

               COOK, TERRY L et al. (CN 102804013 A) is cited to show the use of a chassis (see translation, page 10, paragraph 0066, for example the chassis of Gigabit transceiver) that is configured to support a fiber optic connection density of at least 288 channels per U space (see translation, page 10, paragraph 0066, lines 1-2), based on using a duplex fiber optic component (see translation, page 10, paragraph 0066, note the use of MPO fiber connector).

10.             Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
      Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
       If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636